Citation Nr: 1635308	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine ("low back disability"), prior to December 19, 2012, and from March 1, 2013.

2.  Entitlement to a compensable rating prior to July 7, 2015, and an increased rating in excess of 10 percent from July 7, 2015, for right knee instability.

3.  Entitlement to a compensable rating prior to July 7, 2015, and an increased rating in excess of 10 percent from July 7, 2015, for left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1972 to December 1974.

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which, in relevant part, the RO denied an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine and a compensable rating for right knee instability and for left knee instability.  The Veteran filed a notice of disagreement (NOD) in November 2009, which identified the 10 percent rating assigned for the degenerative disc disease of the lumbar spine and the noncompensable ratings assigned for instability of each knee as the specific determinations with which he disagreed.  See 38 C.F.R. § 20.201 (2009) (in effect in 2009); 38 C.F.R. § 20.201(b) (2015) (in effect in 2015).  The RO furnished a statement of the case (SOC) in June 2010.  The Veteran filed a timely substantive appeal (VA Form 9) in September 2010.  Jurisdiction currently lies with the RO in Roanoke, Virginia.

In a November 2013 rating decision, the RO assigned a temporary total (100 percent) rating for the service-connected degenerative disc disease of the lumbar spine, status post lumbar fusion, pursuant to 38 C.F.R. § 4.30 (based on surgical treatment that necessitated convalescence from December 19, 2012, to February 28, 2013), with the 10 percent rating restored from March 1, 2013, upon the termination of the temporary total rating.  Also, in an August 2015 rating decision, the RO increased the ratings for the service-connected instability of the right and left knees from noncompensable to 10 percent (for each knee), effective from July 7, 2015.  The RO furnished a Supplemental SOC in August 2015.

Due to the rating actions taken in the November 2013 and August 2015 rating decisions, the RO has engaged in "staged" ratings, in that the RO has assigned separate periods of time for different levels of compensation during the course of the Veteran's appeal.  As the Veteran has not expressed satisfaction with the ratings assigned for instability of the right and left knees and degenerative disc disease of the lumbar spine, status post fusion, for the relevant periods on appeal (exclusive of the assigned temporary total rating from December 19, 2012 to February 28, 2013, for the lumbar spine disability), the question for consideration is the propriety of the "staged" ratings assigned during the course of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the issues on appeal are phrased to reflect that "staged" rating have been assigned, and that each stage periods remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the June 2010 substantive appeal, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  This hearing was scheduled for March 2016, but the Veteran did not appear.  The Veteran has not requested that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

Upon review, the information of record indicates that the Veteran appears to have raised the issue of entitlement to special monthly compensation (SMC) on account of loss of use of the lower extremities.  See January 2016 Statement of Accredited Representative in Appealed Case (expressly contending loss of use of the lower extremities).  Notably, not all of the Veteran's service-connected right and left knee disabilities are in appellate status before the Board, as the evaluations for the service-connected left knee degenerative joint disease with chondromalacia and the service-connected right knee degenerative joint disease with chondromalacia and history of a tear of the anterior horn of the lateral meniscus have not been appealed.  See November 2009 NOD (which clearly identify the specific determinations in which the Veteran disagreed); June 2010 Substantive Appeal (to the same effect); see also 38 U.S.C.A. § 7105 (West 2002, 2014); 38 C.F.R. § 20.201 (2009, 2015).  Given that the Veteran appears to have raised a claim for SMC on account of loss of use the lower extremities based on more than just the service-connected instability of the right and left knees (which are the underlying bilateral lower extremity disabilities at issue in this appeal), the Board declines to exercise its discretion to remand but instead refers to the RO the matter for appropriate action in accordance with the amended regulation concerning the filing of claims.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

The information of record discloses that the Veteran may be in receipt of Social Security Administration (SSA) benefits, as indicated by the Veteran's submission of a fully favorable SSA decision.  Upon review, however, the SSA decision seems to identify documents that, by their description, would be of evidence not facially relevant and material to the issues currently on appeal (see, e.g., reference to: (1) nonservice-connected psychiatric disorders, (2) service-connected right knee degenerative changes and tear of anterior horn of the lateral meniscus, and (3) service-connected left knee degenerative changes (which are not a part of the current appeal)); or, would be cumulative of evidence already of record (see, e.g., May 2002 VA Magnetic Resonance Imaging (MRI) of right and left knees; June 2002 VA X-ray of lumbar spine; and medical records pertaining to treatment at Hampton VA Medical Center, dated May 1999 to November 2004).  See also December 2008 Private Medical Report prepared by G.R.P.,III, M.D. (consultation of bilateral knee pain, referencing radiographs of both knees and of 2002 MRI reports showing osteoarthritis and degenerative changes in the knees).  That notwithstanding, a review of the SSA decision also makes reference to other documents that may be potentially pertinent to either of the claims for increase for the lumbar spine degenerative disc disease with status post fusion, and/or the instability of the right and left knees, which, as previously noted, are the underlying service-connected disabilities at issue in this appeal.  These other referenced documents (i.e., DDS consultation report) are not of record; they should be obtained.

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained, in order to ensure that all procurable records have been requested and associated with claims file.

Regarding the low back disability, the Veteran was last provided a VA examination in connection with his service-connected lumbar spine degenerative disc disease with status post fusion in July 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the July 2015 VA examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Cf. Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (explaining that Diagnostic Code 5257, for other impairment of knee with recurrent subluxation or lateral instability, is not predicated on loss of range of motion).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the service-connected lumbar spine degenerative disc disease with status post fusion and instability of the right and left knees for the period from August 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Obtain and associate with the Veteran's claims file the December 2011 VA examination report referenced in the January 2016 Statement of Accredited Representative and the April 2016 Appellant's Brief.  If VA concludes that it does not exist, a formal finding of such must be prepared and associated with the claims file. 

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the service-connected lumbar spine degenerative disc disease with status post fusion and instability of the right and left knees that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5. If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for VA orthopedic and neurological examinations by an appropriate examiner so as to determine the level of impairment due to his service-connected lumbar degenerative disc disease with status post fusion.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected lumbar spine degenerative disc disease with status post fusion, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected lumbar spine degenerative disc disease with status fusion on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected lumbar spine degenerative disc disease with status post fusion, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion of lumbar spine motion, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected lumbar spine degenerative disc disease with status post fusion.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the lumbar spine, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the lumbar spine is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected lumbar spine degenerative disc disease with status post fusion, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to address whether as a result of the service-connected lumbar spine degenerative disc disease with status post fusion, the Veteran suffers from muscle spasm severe enough to result in (1) an abnormal gait; or, (2) abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

* The examiner is requested to address whether as a result of the service-connected lumbar spine degenerative disc disease with status post fusion, the Veteran exhibits guarding severe enough to result in (1) an abnormal gait; or, (2) abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

* The examiner is requested to identify the presence, or absence of the following: (1) favorable ankylosis of entire thoracolumbar spine; (2) unfavorable ankylosis of the entire thoracolumbar spine; or, (3) unfavorable ankylosis of the entire spine.

* The examiner should address whether the service-connected lumbar spine degenerative disc disease with status post fusion involves only the joint structure, or the muscle and nerves as well.

* The examiner should identify any nerves and muscle groups affected, and state whether the level impairment is best characterized as mild, moderate, moderately severe, or severe.

* If any nerve involvement is wholly sensory, the examiner should so indicate.

* The examiner should address whether the Veteran suffers from episodes of acute signs and symptoms due to the service-connected lumbar spine degenerative disc disease with status post fusion.  If so, do any such episodes require bed rest prescribed by a physician and treatment prescribed by a physician, and this determination, if feasible, should be expressed in terms of the number of weeks (if any) per year.

Complete, clearly-stated rationale for the conclusion reached must be provided.

7. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA orthopedic examination so as to determine the level of impairment due to his service-connected instability of the right and left knees.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

* All studies and tests needed to ascertain the status of the service-connected instability of the right and left knees, to include all indicated tests and studies to include examination to determine the presence or absence of ligament instability, subluxation and/or laxity in the either knee joint, should be performed and written interpretation of such should be associated with the examination report.

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected instability of right and left knees on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected instability of the right and left knees, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should describe all symptomatology related to the service-connected instability of the right and left knees.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* The examiner should identify the presence or absence of lateral instability or subluxation in the right and left knees.  If the presence of lateral instability, subluxation, and/or laxity in either knee is demonstrated, then state whether the level of impairment is best characterized as slight, moderate, or severe.

Complete, clearly-stated rationale for the conclusions reached must be provided.

8. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim for an increased rating for lumbar spine degenerative disc disease with status post fusion and the claim for an increased rating for instability of the right and left knee, for the "staged" ratings that have been assigned, in light of the pertinent evidence and legal authority.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be allow an appropriate period of time for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


